Scott, Judge.
This was a proceeding in partition, and after a judgment that partition be made was entered, an appeal was taken to this court. There is now a motion to dismiss the appeal, because there is no final judgment in the cause. The motion must be sustained. In partition suits, there are two judgments ; the first is that partition be made, which is interlocutory ; the other, which is entered upon the coming in of the jrjsport of the commissioners appointed to make partition, is that like partition be firm and effectual forever. As the judgment ■entered here was merely interlocutory and not a final one, the ¡appellant was not entitled to an appeal from it. ( Gudgell & Austin v. Mead et al., 8 Mo. Rep. 53.)
The other judges concurring, the appeal will be dismissed.